DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendment to the claims, filed on June 25, 2019, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Claims 1-16 and 23-26 are pending in the application. 

Election/Restrictions
Lack of unity is required under 35 U.S.C. 121 and 372. This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1, 4-9, 11, 13, and 15, drawn to the technical feature of a method of detecting mutagenesis in E. coli, wherein the E. coli cells in the first liquid culture comprise a plasmid comprising (i) a first polynucleotide encoding an inactive β-lactamase and having at least 90% sequence identity to a sequence of any one of SEQ ID NOS: 2-7, wherein nucleotides 202 to 204 of the sequence of any one of SEQ ID NOS: 2-7 does not encode serine, and (ii) a second polynucleotide encoding a fluorescent protein. 
Group II, claims 2, 10, and 12, drawn to the technical feature of a method of detecting mutagenesis in E. coli, wherein the E. coli cells in the first liquid culture comprise a plasmid, wherein the plasmid comprises (i) a first polynucleotide encoding a non-fluorescent protein, and (ii) a second polynucleotide encoding an active β-lactamase.
Group III, claims 3 and 14, drawn to the technical feature of a method of detecting mutagenesis in E. coli, wherein the E. coli cells in the first liquid culture comprise a plasmid, wherein the plasmid comprises (i) a first polynucleotide encoding an inactive β-lactamase and having at least 90% sequence identity to a sequence of any one of SEQ ID NOS: 2-7, wherein nucleotides 202 to 204 of the sequence of any one of SEQ ID NOS: 2-7 does not encode serine, and (ii) a second polynucleotide encoding a non-fluorescent protein. 
Group IV, claims 16 and 23-26, drawn to the technical feature of a kit comprising a plasmid comprising (i) a first polynucleotide encoding an inactive β-lactamase and having at least 90% sequence identity to a sequence of any one of SEQ ID NOS: 2-7, wherein nucleotides 202 to 204 of the sequence of any one of SEQ ID NOS: 2-7 does not encode serine, and (ii) a second polynucleotide encoding a fluorescent or non-fluorescent protein, wherein the first polynucleotide and the second polynucleotide are operably linked to a promoter.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
The inventions listed as Groups I-IV do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
The inventions of Groups I-IV lack unity of invention because the groups do not share the same or corresponding technical feature. For example, the plasmid of the kit of Group IV is not the same as the plasmid recited in Group II. Also, each of Groups I, II, and III recites a different plasmid, i.e., Group I recites a plasmid comprising (i) a first polynucleotide encoding an inactive β-lactamase and having at least 90% sequence identity to a sequence of any one of SEQ ID NOS: 2-7, wherein nucleotides 202 to 204 of the sequence of any one of SEQ ID NOS: 2-7 does not encode serine, and (ii) a second polynucleotide encoding a fluorescent protein; Group II recites a plasmid comprising (i) a first polynucleotide encoding a non-fluorescent protein, and (ii) a second polynucleotide encoding an active β-lactamase; and Group III recites a plasmid comprising (i) a first polynucleotide encoding an inactive β-lactamase and having at non-fluorescent protein. 
The inventions listed as Groups I and IV or III and IV lack unity of invention because even though the inventions of these groups require the technical feature of a plasmid comprising (i) a first polynucleotide encoding an inactive β-lactamase and having at least 90% sequence identity to a sequence of any one of SEQ ID NOS: 2-7, wherein nucleotides 202 to 204 of the sequence of any one of SEQ ID NOS: 2-7 does not encode serine, and (ii) a second polynucleotide encoding a fluorescent or non-fluorescent protein, wherein the first polynucleotide and the second polynucleotide are operably linked to a promoter, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Standley et al. (“Fluorescence-Based Reporters for Detection of Mutagenesis in E. coli”, Methods Enzymol. published online June 9, 2017, 26 pages; cited on Form PTO-892), which discloses a plasmid comprising a polynucleotide encoding an inactive TEM-1 β-lactamase with mutation at S70 (corresponding to S68 encoded by nucleotides 202-204 of SEQ ID NO: 2-7) and a polynucleotide encoding a fluorescent or non-fluorescent protein (Section 2. at pp. 3-5). In the interest of clarity, it is noted that SEQ ID NO: 2-7 encode TEM-1 with a mutation at S68 (see specification at paragraph [0064]). Standley et al. is available as prior art under 35 U.S.C. 102(a)(1) because the priority application, U.S. provisional application no. 62/441,411, does not provide adequate descriptive support for the limitations of at least claims 1, 2, 3, and 16 and the effective filing date is considered to be December 26, 2017.  

Election of Species
If applicant elects the invention of Group IV, the following election of species is required under 35 U.S.C. 121 and 372. This application contains claims directed to more than one species of composition for producing tagatose. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
A) a plasmid comprising (i) a first polynucleotide encoding an inactive β-lactamase and having at least 90% sequence identity to a sequence of any one of SEQ ID NOS: 2-7, wherein nucleotides 202 to 204 of the sequence of any one of SEQ ID NOS: 2-7 does not encode serine, and (ii) a second polynucleotide encoding a fluorescent protein, wherein the first polynucleotide and the second polynucleotide are operably linked to a promoter; and
B) a plasmid comprising (i) a first polynucleotide encoding an inactive β-lactamase and having at least 90% sequence identity to a sequence of any one of SEQ ID NOS: 2-7, wherein nucleotides 202 to 204 of the sequence of any one of SEQ ID NOS: 2-7 does not encode serine, and (ii) a second polynucleotide encoding a non-fluorescent protein, wherein the first polynucleotide and the second polynucleotide are operably linked to a promoter.
Applicant is required, in reply to this action, to elect a single species of composition to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) is/are generic: 16 and 23-25. 
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Each of the species of A) and B) is a different plasmid and each of the species of A) and B) is considered to represent a different technical feature. As such, the species do not share the same or corresponding technical feature. Moreover, the species of A) and B) do not make a contribution over the prior art. The shared same or corresponding technical feature among the species of A) and B) does not make a contribution over the prior art in view of Standley et al. (supra), which discloses a plasmid comprising a polynucleotide encoding an inactive TEM-1 β-lactamase with mutation at S70 (corresponding to S68 encoded by nucleotides 202-204 of SEQ ID NO: 2-7) and a polynucleotide encoding a fluorescent or non-fluorescent protein (Section 2. at pp. 3-5). In the interest of clarity, it is noted that SEQ ID NO: 2-7 encode TEM-1 with a mutation at S68 (see specification at paragraph [0064]). 

Notice of Potential Rejoinder

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Steadman/Primary Examiner, Art Unit 1656